689 F.2d 193
223 U.S.App.D.C. 10
COUNCIL OF AND FOR THE BLIND OF DELAWARE COUNTY VALLEY,INC., et al., Appellants,v.Donald T. REGAN, Secretary of the Treasury, et al.
No. 81-1389.
United States Court of Appeals,District of Columbia Circuit.
Aug. 2, 1982.

Before ROBINSON, Chief Judge, and WRIGHT, TAMM, MacKINNON, WILKEY, WALD, MIKVA, EDWARDS, GINSBURG and BORK, Circuit Judges.
ORDER
PER CURIAM.


1
Appellants' suggestion for rehearing en banc has been circulated to the full Court and a majority of the Court having voted in favor thereof, it is


2
ORDERED by the Court en banc that the aforesaid suggestion is granted and, it is


3
FURTHER ORDERED by the Court en banc that the judgment of February 1, 1982 be, 673 F.2d 551, and the same hereby is, vacated.


4
An order to govern future proceedings in this case will be issued at a later date.


5
BORK, Circuit Judge, did not participate in this matter.